Citation Nr: 9927048	
Decision Date: 09/21/99    Archive Date: 09/28/99

DOCKET NO.  98-01 970A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' October 1997 decision which 
determined that new and material evidence had not been 
submitted to reopen the claims of entitlement to service 
connection for pulmonary tuberculosis (PTB) and acne. 


REPRESENTATION

Moving Party Represented by: Veterans of Foreign Wars of the 
United States



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel






INTRODUCTION

The veteran had active service from August 1944 to April 1945 
and from July 1946 to February 1949.

This case comes before the Board of Veteran's Appeals (Board) 
on motion by the moving party alleging CUE in an October 1997 
Board decision.


FINDINGS OF FACT

1.  In an October 1997 decision, the Board determined that 
new and material evidence had not been submitted to reopen 
the claims of entitlement to service connection for PTB and 
acne. 

2.  In September 1998, the General Counsel for the Department 
of Veterans Affairs (General Counsel) filed a motion to 
vacate the Board's decision and to remand this matter for 
development and readjudication based on the United States 
Court of Appeals for the Federal Circuit decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), decided after the 
Board's October 1997 decision.

3.  The U.S. Court of Appeals for Veterans Claims (Court) 
granted the General Counsel motion in November 1998, vacating 
and remanding the case to the Board.

4.  In March 1999, the Board readjudicated the veteran's 
claims based upon the Federal Circuit decision in Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), finding that the July 
1960 rating decision which denied entitlement to service 
connection for PTB and acne is final.

5.  Neither the moving party or his representative has 
requested the Board to adjudicate a claim of CUE within the 
Board's March 1999 decision.


CONCLUSION OF LAW

There is no legal entitlement under the law for review of the 
Board's October 1997 based on CUE.  38 U.S.C.A. § 7111 (West 
Supp. 1998); and 38 C.F.R. §§ 20.1400 - 20.1411 (64 Fed. Reg. 
2134-2141 (January 13, 1999) and 64 Fed. Reg. 7090-91 
(February 12, 1999)).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, in an October 1997 decision, the Board 
determined that new and material evidence had not been 
submitted to reopen the veteran's claims of entitlement to 
service connection for PTB and acne.  In September 1998, the 
General Counsel filed a motion to vacate the Board's decision 
and to remand this matter for development and readjudication 
based on the United States Court of Appeals for the Federal 
Circuit decision in Hodge, decided after the Board's October 
1997 decision.  The Court granted the General Counsel motion 
in November 1998, vacating and remanding the case to the 
Board.  Consequently, the Board's October 1997 decision is 
null and void.  Pursuant to 64 Fed. Reg. 2134, 2139 (1999) 
(to be codified at 38 C.F.R. § 20.1400(b)(1), all final 
decisions of the Board are subject to review on the basis of 
an allegation of CUE, except those that have been appealed to 
and decided by a Court of competent jurisdiction.  (Emphasis 
added.)  In plain language, this means that once the Board's 
decision of October 1997 was vacated by the Court, it ceases 
to be a final decision.  Since only final decisions are 
subject to review on the basis of CUE, there no longer is 
legal entitlement to review of the Board's October 1997 
decision based on CUE.  Accordingly, the motion is denied.  
Neither the moving party or his representative has requested 
the Board to adjudicate a claim of CUE within the Board's 
March 1999 decision.  Thus, this issue is not before the 
Board at this time. 




ORDER

The motion for revision of the October 1997 Board decision on 
the grounds of CUE is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


